            Case 7:19-cv-11881-VB Document 79 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
 YONG BIAO JI,                                               :
                            Plaintiff,                       :
                                                             :
 v.                                                          :
                                                             :   ORDER
 AILY FOOT RELAX STATION, INC. d/b/a                         :
                                                                 19 CV 11881 (VB)
 Foot Relax Spa Station; LINDA FOOT                          :
 RELAX SPA STATION, INC. d/b/a Foot                          :
 Relax Spa Station; XIANG MAN ZHANG                          :
 a/k/a Ailing Zhang; and KE XUE ZHENG,                       :
                             Defendants.                     :
-------------------------------------------------------------x

        By Order dated February 8, 2021, the Court instructed defense counsel to show cause
why plaintiff’s motion for sanctions should not be granted. (Doc. #76). On February 11, 2021,
defense counsel filed a letter in response. (Doc. #78). The letter fails to establish that defense
counsel’s filings were “not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation” and “the claims, defenses, and
other legal contentions are warranted by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law or for establishing new law.” Fed. R. Civ. P.
11(b)(1)-(2). Although the Court is sympathetic to defense counsel’s health issues, this does not
absolve defense counsel of his obligation to read, understand, and comply with the Federal Rules
of Civil Procedure, the Court’s Orders, or applicable case law.

       Accordingly, it is HEREBY ORDERED that by March 3, 2021, defense counsel shall
compensate plaintiff’s counsel in the amount of $500 to account for time wasted responding to
defense counsel’s improper filings. By the same date, defense counsel shall file a letter on the
docket confirming such payment has been made. Fed. R. Civ. P. 11(c)(4).

       Defense counsel is warned that if his improper filings continue, the Court will not
hesitate to impose additional further sanctions.

Dated: February 17, 2021
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
